ROBERTS, C. J. (concurring specially). — Without resorting to the prior statutes quoted and referred to in the main opinion, I am satisfied that the language of House Bill No. 294 amounted to a continuing appropriation of the amounts therein named as salaries for these officials. I do not believe the court can look to the vetoed items in the appropriation bill as an aid in construing House Bill No. 294. It could be said with as much logic that the Governor vetoed these items because he was of the opinion that provision had already been made for the payment of the salaries of these officers as it could be that the two houses of the Legislature attempted to make provision therefor in such method because the act did not appropriate the money. Therefore I concur in affirming the judgment of the lower court.